Citation Nr: 0834068	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a right wrist 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the January 2007 substantive appeal (VA Form 9), the 
veteran requested a Board hearing at his local VA office.  
Pursuant to a May 2007 letter, the veteran again indicted in 
June 2007 that he wanted a Travel Board hearing before a 
Member of the Board sitting at the RO.  

In a July 2008 document, the veteran wrote that he continued 
to disagree with the RO's decision regarding PTSD.  The 
veteran directed the RO to either establish service 
connection for PTSD or transfer his case to the Board as soon 
as possible in order that he could obtain review.  The RO 
interpreted this letter as an indication that the veteran 
wished to withdraw the request for a Travel Board hearing.  
See 38 C.F.R. §20.704.  The Board finds no such intent in 
this letter, as the veteran did not make mention of the 
hearing, and at the hearing he requested he will be providing 
testimony for Board review.  In addition, the veteran 
requested the hearing regarding the three claims for which he 
has perfected appeals, and not only the claim regarding PTSD 
he noted in the July 2008 letter.  

Therefore, as the Board finds that a request for a Travel 
Board hearing remains pending, the case must be returned to 
the RO to schedule such a hearing.  38 U.S.C.A. § 7107; 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the claim is remanded to the RO for the 
following action:

The RO must schedule the veteran for a 
Travel Board hearing in conjunction with 
his pending appeal regarding claims for 
service connection for a right knee 
condition, a right wrist condition, and 
the application to reopen the claim for 
service connection for PTSD.  Notice 
should be sent to the veteran and his 
representative, as required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).

